Case 1:19-cv-01478-SEB-TAB Document 1 Filed 04/12/19 Page 1 of 8 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )
                        Plaintiff,                      )
                                                        )
                v.                                      ) Cause No. 1:19-cv-01478
                                                        )
$108,000.00 UNITED STATES CURRENCY,                     )
                                                        )
                        Defendant.                      )

                           COMPLAINT OF FORFEITURE IN REM

        The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                     NATURE OF THE ACTION

        1.      This is a civil action seeking forfeiture of certain property pursuant to 21 U.S.C.

§ 881(a)(6) because the defendant property constitutes proceeds of, or is property used to

facilitate, a violation of the Controlled Substances Act.

                                     JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 (district

courts have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture).

        3.      This Court has in rem jurisdiction over the defendant property pursuant to

28 U.S.C. § 1355(b) (forfeiture action can be brought in the district in which any of the acts

giving rise to the forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest
Case 1:19-cv-01478-SEB-TAB Document 1 Filed 04/12/19 Page 2 of 8 PageID #: 2



property in the government’s possession).

        4.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b), in that the forfeiture accrued in the Southern District of Indiana.

                                           DEFENDANT

        5.      The defendant is One Hundred Eight Thousand Dollars in United States Currency

(“$108,000.00” or the “Defendant Currency”). The Defendant Currency was taken into custody

of the United States Department of Homeland Security, Customs and Border Protection (“DHS-

CBP”). The Defendant Currency has been assigned Asset Identification Number 16-CBP-

000396.

                                              FACTS

        6.      On March 30, 2016, officers from a parcel / bulk cash smuggling interdiction task

force, comprised of the U.S. Department of Homeland Security, Homeland Security

Investigations (“DHS-HSI”), the Indiana State Police (“ISP”), and the Indianapolis Metropolitan

Police Department (“IMPD”), conducted an interdiction operation at a Federal Express shipping

facility in Indianapolis.

        7.      Parcel / bulk cash smuggling interdiction operations are conducted because it has

become common practice for smugglers to use shipping companies, such as Federal Express, to

transport illegal controlled substances and their proceeds. Shipping companies provide illegal

controlled substances smugglers with many benefits such as faster delivery with predictable

dates, package tracking, and delivery confirmation. Based on information and experience, task

force officers can easily identify suspicious packages with indicators, such as newly-bought

boxes bought from the shipping company, overnight shipping, and excessive taping at the seams

of the box. To preserve anonymity, smugglers often use falsified phone numbers or addresses.



                                                  2
Case 1:19-cv-01478-SEB-TAB Document 1 Filed 04/12/19 Page 3 of 8 PageID #: 3



Packages involved in this type of smuggling are typically shipped to or from known source states

for illegal controlled substances (e.g. California, Arizona, Texas) and are often sent from an

individual to an individual, a non-business sender to a non-business receiver, and a residence to a

residence.

        8.     During the parcel / bulk cash smuggling interdiction, task force officers identified

two suspicious packages. The shipping labels attached to the packages reflected tracking

numbers of 7827 0054 6920 (“Parcel 6920”) and 7827 0056 7068 (“Parcel 7068”). The

packages were addressed to and from the same sender, Richard Reyes, 11011 West College

Drive, Phoenix, AZ, 85037, TX# 623-337-1625.




        9.     In addition to each package being unusual for having the same individual and

address as both sender and recipient, Parcels 6920 and 7068 drew attention for other reasons:

they were heavily taped and being shipped to Arizona, known by law enforcement as a source

for illegal controlled substances; no signature was required upon delivery; they were shipped

from Middleburg Heights, Ohio even though the sender label said Phoenix, Arizona; they were

marked for “first overnight delivery;” and they were sent to a residence with no business

affiliation.


                                                 3
Case 1:19-cv-01478-SEB-TAB Document 1 Filed 04/12/19 Page 4 of 8 PageID #: 4



       10.     Based on those suspicions, Parcel 6920 and Parcel 7068 were placed with at least

three other similar parcels at a location where an IMPD officer and his canine partner inspected

Parcel 6920 and Parcel 7068, along with other packages. The canine has been trained and

certified in the detection, by odor, of marijuana, cocaine, crack cocaine, heroin, and

methamphetamine. Upon such examination, the canine gave a positive indication to both Parcel

6920 and Parcel 7068, which positive indication was consistent with the canine’s detection of the

odor of a controlled substance.

       11.     A background investigation was later conducted on the information for the

sender/recipient using law enforcement databases and open-source internet searches. The result

showed a Richard Reyes was associated with the residential address listed on the shipping label.

A search of the telephone number provided did not match to Richard Reyes. Richard Reyes has

a criminal history for theft, assault causing bodily injury, and criminal mischief. In 2003,

Richard Reyes was found guilty of one count of theft in case number M-0111051 (Tarrant

Criminal County Court, Texas). In 2003, Richard Reyes was also found guilty of one count of

assault causing bodily injury and one count of criminal mischief in case numbers 0610831 and

0610832 (Travis County Court, Texas).

       12.     Law enforcement applied for a search warrant to inspect the interior of Parcels

6920 and 7068 based on their suspicious appearance and the canine’s positive alert. On March

30, 2016, a Marion County Superior Court Judge granted the search warrant upon a finding of

probable cause.

       13.     The officers executed the warrant to open Parcels 6920 and 7068. Inside of

Parcel 6920 was a heavily taped smaller inner box with the lids glued down. The smaller inner

box contained a package wrapped with several layers of black duct tape and loose-fill packing



                                                 4
Case 1:19-cv-01478-SEB-TAB Document 1 Filed 04/12/19 Page 5 of 8 PageID #: 5



peanuts. Stuffed inside the package were stacks of rubber-banded currency wrapped in fabric

softener sheets, which were bundled by heat-sealed plastic bubble wrap. The multiple stacks of

United States Currency totaled $70,000.00.




       14.     Parcel 7068 was sealed in the same manner as Parcel 6920. The stacks of rubber-

banded currency inside Parcel 7068 were wrapped in the same way as Parcel 6920. Parcel 7068

contained United States Currency totaling $38,000.00.




       15.     Controlled substance and bulk cash smugglers regularly use extensive layers of

packing and sealing materials, like heat- and vacuum-sealed bags, to disguise bulk cash

shipments and mask the odor of illegal controlled substances. There was no document or

correspondence in either Parcel 6920 or Parcel 7068 to indicate the purpose of the large shipment

of currency.




                                               5
Case 1:19-cv-01478-SEB-TAB Document 1 Filed 04/12/19 Page 6 of 8 PageID #: 6



       16.     The IMPD officer and his drug detection canine conducted a second blind search

of the packages. The certified drug detection canine inspected the contents of the packages and

again alerted to the presence of the odor of a controlled substance.

       17.     On March 30, 2016, the Defendant Currency was seized by the ISP and converted

to cashier’s checks in the respective amounts of $70,000.00 and $38,000.00. On July 25, 2016,

turnover orders were issued by Marion County Superior Court, Criminal Division, ordering the

transfer of the Defendant Currency to the appropriate federal authority. See Marion County

Superior Court, Docket 49G03-1606-MI-021872 ($70,000.00) and Docket 49G03-1606-MI-

021868 ($38,000.00). On August 1, 2016, the Defendant Currency was transferred to DHS-HSI,

which subsequently transferred the Defendant Currency to DHS-CBP.

       18.     On July 25, 2016, when the turnover orders were issued, the Marion County

Superior Court sent both orders to Richard Reyes at the Phoenix, Arizona address listed on

Parcel 6920 and Parcel 7068.

       19.     It is against Federal Express policy, as stated on its website, to ship cash via

Federal Express. See FedEx Freight FXF 100 Series Rules Tariff, available at

https://www.fedex.com/en-us/service-guide/terms/other-services.html.

                                   PERTINENT STATUTES

       20.     Under 21 U.S.C. § 841(a)(1)-(2), it is unlawful for any person to manufacture,

distribute, or dispense – or possess with intent to manufacture, distribute or dispense – a

controlled substance.

       21.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled



                                                 6
Case 1:19-cv-01478-SEB-TAB Document 1 Filed 04/12/19 Page 7 of 8 PageID #: 7



Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States, and no property right shall exist in them.

                                      CLAIM FOR RELIEF

       22.     Based on the factual allegations set forth above, the Defendant Property is

“moneys . . . furnished or intended to be furnished by any person in exchange for a controlled

substance,” and/or “proceeds traceable to such an exchange,” and/or “moneys . . . used or

intended to be used to facilitate any violation of [the Controlled Substances Act, 21 U.S.C. § 801

et seq.],” and are therefore subject to forfeiture to the United States of America pursuant to Title

21, United States Code, Section 881(a)(6).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for the

arrest of the Defendant Property pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why forfeiture should not be decreed; that judgment be entered

declaring the Defendant Property forfeited to the United States for disposition according to law;

and the United States be granted all other just and proper relief.

                                                         Respectfully submitted,

                                                         JOSH J. MINKLER
                                                         United States Attorney

                                              By:        s/Eric P. Babbs
                                                         Eric P. Babbs
                                                         Special Assistant United States Attorney
                                                         Office of the United States Attorney
                                                         10 W. Market St., Suite 2100
                                                         Indianapolis, Indiana 46204-3048
                                                         Telephone: (317) 226-6333
                                                         Fax: (317) 226-5027




                                                     7
Case 1:19-cv-01478-SEB-TAB Document 1 Filed 04/12/19 Page 8 of 8 PageID #: 8
                 Case 1:19-cv-01478-SEB-TAB Document 1-1 Filed 04/12/19 Page 1 of 2 PageID #: 9
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $108,000.00 UNITED STATES CURRENCY


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Marion
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/12/2019                                                              s/Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 1:19-cv-01478-SEB-TAB Document 1-1 Filed 04/12/19 Page 2 of 2 PageID #: 10
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-01478-SEB-TAB Document 1-2 Filed 04/12/19 Page 1 of 2 PageID #: 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     ) Cause No. 1:19-cv-01478
                                                      )
$108,000.00 UNITED STATES CURRENCY,                   )
                                                      )
                       Defendant.                     )

                         WARRANT FOR ARREST OF PROPERTY

TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

       WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 12th

day of April, 2019, by Josh J. Minkler, United States Attorney for the Southern District of

Indiana, against one hundred eight thousand dollars in United States Currency (“$108,000.00”),

defendant herein, for reasons and causes set forth in the Complaint;

       YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

currency into the possession of the United States of America, to be detained in the possession of

the United States or its designee until further order of this Court, and you will make return

thereon not later than ten (10) days after execution of process.

Dated: _____________

                                                             _______________________
                                                             Laura A. Briggs, Clerk
                                                             United States District Court
                                                             Southern District of Indiana
Case 1:19-cv-01478-SEB-TAB Document 1-2 Filed 04/12/19 Page 2 of 2 PageID #: 12



                  Arrest Warrant to be issued by the Clerk pursuant to
                     Rule G(3)(b)(i) of the Supplemental Rules for
               Admiralty or Maritime Claims and Asset Forfeiture Actions,
                      for property in custody of the United States.




                                           2 
 
